        Case 2:21-cr-00374-SPL Document 4 Filed 05/24/21 Page 1 of 2




 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8                                               )    No. CR-21-00374-01-PHX-SPL
      United States of America,
 9                                               )
                                                 )
                        Plaintiff,               )    ORDER
10                                               )
      vs.
11                                               )
                                                 )
      Matthew Silvanus Egler,                    )
12                                               )
13                      Defendant.               )
                                                 )
14                                               )

15          Defendant Matthew Elger has attempted to remove his state criminal case to this

16   Court. (Doc. 1). Defendant states the state criminal proceeding “involve[es] the president’s

17   daughter” and that “[a] traffic case involving an assassination plot has also been reopened.”

18   (Doc. 1 at 1, 2). Defendant argues that “with the ‘secret service’ listed on [his] booking

19   detail report,” this case is “obviously a federal case.” (Doc. 1 at 1).

20          Generally, “a federal court should abstain from interfering with ongoing state

21   criminal proceedings.” Gedo v. Idaho, No. CV 09–00166–E–BLW, 2009 WL 2848850, at

22   *1 (D. Idaho Aug. 28, 2009) (citing Younger v. Harris, 401 U.S. 37, 43–45 (1971)). A state

23   prosecution may be removed to federal court under the narrow circumstances set forth in

24   28 U.S.C. §§ 1442–43. Under 28 U.S.C. § 1455(a), any officer of the United States or its

25   courts, any officer of either House of Congress, or any member of the U.S. armed forces

26   subject to criminal prosecution may remove such an action if it arises from acts done under

27   color of such office or status.

28          However, when a state-court criminal proceeding is removed to federal court, the
        Case 2:21-cr-00374-SPL Document 4 Filed 05/24/21 Page 2 of 2




 1   notice of removal must include all grounds for such removal. § 1455(a), (b)(2). Pursuant
 2   to 28 U.S.C. § 1446, the federal court must examine the defendant’s removal papers “to
 3   determine whether removal is appropriate, and the court has the authority to remand a case,
 4   sua sponte, for lack of subject matter jurisdiction.” Id. (citing 28 U.S.C. § 1446(c)(4)).
 5          Here, although Defendant’s Notice of Removal alleges Defendant is “a sitting, in
 6   office politician,” (Doc. 1 at 1), it provides no support for this conclusory allegation, nor
 7   does it allege that the state prosecution arose from acts done under color of such office or
 8   status. Accordingly, Defendant has not established that this Court has subject matter
 9   jurisdiction over his state criminal case. See, e.g., Arizona v. Simington, No. CV 13-382
10   TUC DCB, 2013 WL 6823278, at *3 (D. Ariz. Dec. 24, 2013) (recommending remand
11   because “other than asserting that he was on active duty at the time of the incident,
12   Simington does not assert that the prosecution was based on actions by him ‘under color
13   of his office or status’”).
14          Moreover, Defendant may not cure this deficiency by filing a second notice of
15   removal stating additional grounds justifying removal. “A failure to state grounds that exist
16   at the time of the filing of the notice shall constitute a waiver of such grounds, and a second
17   notice may be filed only on grounds not existing at the time of the original notice.” §
18   1455(b)(2); see also, e.g., Washington v. Barela, No. CV-13-3035-EFS, 2013 WL
19   1431655, at *2 (E.D. Wash. Apr. 9, 2013). Accordingly,
20          IT IS ORDERED that the Clerk of Court shall remand this case to Maricopa
21   County Superior Court.
22          IT IS FURTHER ORDERED that Defendant’s Motion for Extension of Time to
23   File Documents (Doc. 2) and Motion to Compel (Doc. 3) are denied as moot.
24          Dated this 21st day of May, 2021.
25
26                                                      Honorable Steven P. Logan
                                                        United States District Judge
27
28

                                                   2
